Title: From Thomas Jefferson to John Stockdale, 14 August 1787
From: Jefferson, Thomas
To: Stockdale, John



Sir
Paris Aug. 14. 1787.

The books you have last sent me are this moment come to hand, and all right except that the ‘Historical remarks on the taxation of free states’ printed by Richardson 1781. is not among them. I will still trouble you therefore to send it by some opportunity. I thank you for the dozen copies of the Notes on Virginia. The remaining 34. shall be sold so as to pay the 8d. sterl. a vol. their transportation costs, the commission for selling and your 5/4. Upon the whole they must be sold at about 7.₶ 15s. Unless you are very sure of your information of the printing the Notes on Virginia in America, I doubt it. I never sent but six copies to America, and they were in such hands as I am sure would not permit them to be published. I have letters from Philadelphia as late as the 6th. of June, and certainly no such publication was then suspected by my friends. On the contrary Mr. Hopkinson, one of those to whom I had given a copy, and who is concerned in compiling the Columbian magazine, tells me he hopes I will not object to his publishing a few extracts from it, particularly the passages in which M. de Buffon’s work is controverted. So that unless you are very certain on the point, I shall disbelieve it. I am Sir your very humble servant,

Th: Jefferson

